Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of aromatic decarboxylase, aromatic-L-amino-acid decarboxylase, tyrosine decarboxylase or histidine decarboxylase:  Applicant is required to select one species of decarboxylase selected from SEQ ID NO: 13, 14, 15, 16, 17, 18, 29, 20, 21, 22, 23 and 24.  Applicant is further required to elect the corresponding nucleotide sequence selected from SEQ ID NO: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11 and 12, respectively.
Species of cell: Applicant is required to elect one species of cell selected from  Enterococcus spp., Vagococcus spp., Lactobacillus spp., Bifidobacteria spp., Carnobacterium spp., Melissococcus spp., Escherichia spp., Saccharomyces spp., Candida spp., Debarvomyces spp., Kluvveromyces spp., or Yarrowia spp, an insect cell, a plant cell and a mammalian cell.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-3, 5-7, 22, 23, 27 and 31.

The species lack unity of invention because even though the inventions of these groups require the technical features of claim 1, these technical features are not a special technical feature as it does not make a contribution over the prior art in view of Van Kessel et al. (Gut bacterial tyrosine decarboxylases restrict the bioavailability of levodopa, the primary treatment in Parkinson’s disease, bioRxiv, doi.org/10.1101/356246, Aug. 2018) (see IDS).
Van Kessel discloses a method of producing dopamine (E. faecalis and E. faecium expressing tyrosine decarboxylases are capable of producing dopamine from L-DOPA despite presence of a human DOPA decarboxylase inhibitor, Carbidopa; abstract; page 6, 2nd paragraph; page 8, 1st paragraph; Figure 4), comprising: contacting L-DOPA with a cell comprising an aromatic tyrosine decarboxylase (bacterial cultures containing bacterial decarboxylases were incubated with 100 microM L-DOPA or 100 microM L-DOPA and 21.7 microM carbidopa; abstract; page 6, 2nd paragraph; page 7, 3rd paragraph - page 8, 1st paragraph; Figure 4); and collecting the dopamine (L-DOPA and dopamine concentrations were evaluated using HPLC-ED, which inherently provides fractionation and collection of dopamine: abstract: page 6. 2nd paragraph: page 8. 1st paragraph: Figure 4).
As such, the features of claim 1 are anticipated such that the species above do not share a common special technical feature.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652